Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony M. Briggs (Reg. No. 52,654) on February 17, 2021.

The application has been amended as follows: 
Claim 2: (Canceled)
Claim 3: A system for displaying a personalized visual representation of an artificially intelligent agent, the system comprising: 
an input device for receiving inputs from a user to interact with an artificially intelligent (Al) agent; 
a communications device for communicating information related to the inputs to a remote source, the remote source providing response information corresponding to the inputs received from the user; 
a display for presenting, at least, visual representations of the Al agent to the user; 
a processor operatively connected to the input device, the communications device, and the display; 

present a first representation of the Al agent on the display, wherein the first representation is a standard representation; 
receive an input unrelated to the first representation from the user via the input device; 
determine a type of information included in the input; 
modify one or more features of the first representation to form a second representation of the Al agent based on the type of information included in the input; and 
present the second representation of the Al agent on the display, wherein the first representation is a single pixel.
	Claim 5: The system of claim [4]1, wherein the instructions to modify the one or more visual geometric features of the core, the inner shell, and the outer shell of the first representation are executed when one or more of the types of information included in the inputs are at least one of sports-related information, weather-related information, news-related information, technology-related information, and entertainment-related information.
Claim 12: (Canceled)
Claim 13: A method of displaying a personalized visual representation of an artificially intelligent agent, the method comprising: 
presenting a first representation of an artificially intelligent (Al) agent on a display on a first device, wherein the first representation is a standard representation; 
receiving an input from a user that is unrelated to the first representation of the Al agent using one or more input devices for interacting with the Al agent; 
determining a type of information included in the input; 

presenting the second representation of the Al agent on the display of the first device, wherein the first representation is a single pixel.
Claim 15: The method of claim [14]11, wherein modifying the one or more visual geometric features of the core, the inner shell, and the outer shell of the first representation is performed when one or more of the types of information included in the inputs are at least one of sports-related information, weather-related information, news-related information, technology- related information, and entertainment-related information.
Claim 21: (Canceled)

Allowable Subject Matter
Claims 1, 3, 5-11, 13, and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONGJIA PAN/Primary Examiner, Art Unit 2145